        Case 1:16-cv-00233-LY Document 121-1 Filed 11/25/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            AUSTIN DIVISION

FREEDOM FROM RELIGION                   §
FOUNDATION, INC.,                       §
     Plaintiff,                         §
                                        §
V.                                      §      NO. 1:16-CV-00233-SS
                                        §
GOVERNOR GREG ABBOTT AND ROD            §
WELSH, EXECUTIVE DIRECTOR OF            §
TEXAS STATE PRESERVATION BOARD,         §
           Defendants.                  §

                                       ORDER

      Before the court is the unopposed motion to withdraw Anne Marie Mackin as

counsel for Defendants. After due consideration, the Court finds that said motion is

meritorious and should be GRANTED.

      IT IS THEREFORE ORDERED that the motion to withdraw Assistant

Attorney General Anne Marie Mackin as counsel for Defendants is GRANTED. The

Clerk is instructed to remove Ms. Mackin from the electronic service list in this cause.

      SO ORDERED.

      Signed this __________ day of ____________________, 2020.



                                 _____________________________________
                                 LEE YEAKEL
                                 UNITED STATES DISTRICT JUDGE
